Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 5-6 the phrase “support column … vehicle inner side and vehicle outer side in communication with each other” is  considered to be indefinite.   The communication between the inside and the outside of the vehicle is on account of the door opening/closing, it is unclear how the support column puts the inside in communication with the outside.  Similarly in claim 7, lines 2-5, the phrase “a pivot mechanism … vehicle inner side and vehicle outer side in communication with each other” is consider indefinite.  The communication between the inside and the outside of the vehicle is on account of the door opening/closing, it is unclear how the pivot mechanism puts the inside in communication with the outside.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “provided” in claim 1, line 2, 4, 6, 8 and 10; claim 3, line 12; claim 5, line11; claim 7, line 3, 2 and 9; and claim 9 line 12  is used by the claims to mean “connected” while the accepted meaning is “on condition that”. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Logan US Patent Application Publication No, 2017/03200420.

The Logan patent discloses a folding assist handle for a vehicle comprising:
a support column (14) that is provided along a vehicle vertical direction at a vehicle inner side of a vehicle front side end portion (in figure 1 the column 14 is adjacent the front door portion opening) or a vehicle rear side end portion of a door opening provided at a side section of a vehicle so as to place the vehicle inner side and a vehicle outer side in communication with each other; a handrail (30) that is provided to the support column, that is capable of pivoting toward the vehicle outer side (see figure 4, paragraph #24) and a vehicle upper side (see handle 30 is retractable from deployed position upward into the position shown in figure 2 paragraph #29)  about an axis along a vehicle front-rear direction(see axis 36 in figure 3) in a case in which a door provided at the door opening is open, and that is stowed along the support column in a case in which the door is closed (see hand rail 30  figure 2); and a pivot mechanism that is provided at the support column and that is configured to pivot the handrail (electric motor as described in paragraph #30)

In regard to claim 2, Logan discloses a pivot mechanism is driven by an opening-closing mechanism of the door so as to pivot the handrail in conjunction with opening and closing of the door (see paragraph “automatically… response to a signal”  #29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al US Patent No 7,905,530 in view of Logan US Patent Application Publication No, 2017/03200420.
The Browne publication discloses an assist handle as shown in figures 6A and 6B that is used by a vehicle passenger comprising: 

 (claim 7) a pivot mechanism (see figures 6A & 6B) that is provided at a vehicle inner side edge of a vehicle front side end portion or a vehicle rear side end portion of a door opening provided at a side section of a vehicle so as to place the vehicle inner side and a vehicle outer side in communication with each other (see assist handle  12 located on inside of vehicle adjacent the door opening), 
and that includes a drive shaft (522 paragraph #50, 51) along the vehicle front-rear direction, and a handrail (520) that is attached to the drive shaft, in a case in which a door provided at the door opening is open, and that is stowed along a vehicle vertical direction at the vehicle inner side in a case in which the door is closed (the handle is deployed when the door is open and retracted when the door is closed as described in paragraphs #81 – 83). 

The claimed invention is distinguishable from Browne by its recitation of the handrail pivoting toward the vehicle outer and upper side when the door is opened.
	The Logan publication discloses a handgrip that is adjacent a vehicle door.  The handgrip is deployed outward and upward as shown in figure 4 when the door is opened and retracted inside the vehicle when the door is closed as shown in figure2.
	It is deemed to have been obvious o one of ordinary skill in the art at the time of the effective filing date of the invention to modify Browne to have a handrail fixed to the vehicle B-pillar as taught by Logan to provide a handrail that extends outside the vehicle to achieve better support for a passenger while loading and unloading.

In regard to claim 8, Browne discloses the mechanism being driven by the electric control mechanism of the door so as to pivot the handrail in conjunction with opening and closing of the door (see paragraph #83).


Allowable Subject Matter
Claims 3-6 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO Form 892 is cited for their handgrip mechanism adjacent vehicle doors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612